            


EXHIBIT 10.1
Zions Bancorporation
2018 - 2020 Value Sharing Plan




Objective: The purpose of the 2018 – 2020 Zions Bancorporation Value Sharing
Plan (the “Plan”) is to provide a three-year cash incentive plan for selected
members of the senior management team and other key employees of Zions
Bancorporation (the “Company”). It is designed to create long-term shareholder
value by focusing the Participant’s attention on achieving superior results
relative to financial objectives, credit quality and other important initiatives
over a three-year period.


Eligibility: Selected key members of the senior management group and other key
managers of the Company (“Participants”) as determined by the Zions
Bancorporation Board of Directors (the “Board”) or its Compensation Committee
(the “Committee”), or by the Company’s CEO, under authority delegated by the
Committee.


Effective Date: January 1, 2018 through December 31, 2020 (the “Award Period”)
with performance measured over the time period from January 1, 2018 to December
31, 2020 (the “Performance Period”)


Payment of Awards: Subject to limitations enumerated in the “Other
Administrative Provisions” section of the Plan, the incentive awards, if any,
earned under this Plan will be paid within ninety days after the end of the
Award Period.


Plan Administrator: The Plan is to be governed and interpreted by the Committee.


How the Plan Works:


1)
Establishment of Award Fund



An Award Fund will be established, the size of which will be determined by the
Committee.


The Committee will evaluate the Company’s overall performance by measuring
performance relative to its peer banking institutions, established
Board-approved budgets (the “Plan”) and a qualitative assessment.

The four performance categories are:

1.)
Zions Bancorporation’s Adjusted Pre-tax Pre-Provision Net Revenue (“PPNR”)
compared to Plan;

2.)
Zions Bancorporation’s Return on Tangible Assets (relative to Zions
Bancorporation peer companies); and,

3.)
Zions Bancorporation’s Earnings Per Share growth (relative to Zions
Bancorporation peer companies);

4.)
Compensation Committee Discretion based on qualitative assessment of
performance.


The Committee will determine a per unit award value each year of the Performance
Period based on these performance categories (see above) and their weights, as
more fully defined in Section 5 and Appendix I. The final award will be computed
by taking the simple average of the annual award values for 2018, 2019 and 2020.

2)
Participation Units





Page 1

--------------------------------------------------------------------------------

2018 – 2020 Value Sharing Plan
Page 2


Each Participant designated by the Committee shall be awarded a specific number
of Participation Units (“Units”), representing a pro-rata claim, in proportion
to the total number of authorized Units, on any Award Fund established under
this Plan during the Award Period.




3)
Value Determination:



Shortly following the conclusion of the 36-month performance period, the final
per-unit value will be multiplied by the total number of units awarded to each
Participant to determine their individual final award value.


4)
Final Cash Settlement of Value:

 
The final award value amount, if any, will be settled in cash during the first
quarter of 2021.


5)
Definitions of Factors:



A)Adjusted Pre-tax Pre-provision Net Revenue (PPNR) (40% Weight): Zions
Bancorporation efficiency ratio revenues less efficiency ratio expenses, as
communicated in public filings, less net charge-offs; measured each year of the
Performance Period against the Profit Plan for the applicable year.

Plus or (minus),


Equitable adjustments, as follows:


•
any adjustment deemed necessary by the Committee as a result of unusual and
extraordinary changes in internal cost or income allocations during the
Performance Period resulting from reclassifications or changes in allocation
methodologies which produce material changes in costs or income which are not
offset by a corresponding change in income or costs within the Company;


•
any other adjustments, which, in the sole discretion of the Committee, are
required to equitably reflect operating performance during the Performance
Period.

 
B)Return on Tangible Assets (20% Weight): Zions Bancorporation Return on
Tangible Assets during the performance period measured relative to the same
metric for Zions Bancorporation peer companies during the same time period. May
include adjustments deemed appropriate by the Compensation Committee to
accommodate anomalies in liquidity management or other unique events.


C)Earnings Per Share Growth (20% Weight): Zions Bancorporation Earnings Per
Share Growth defined as year over year growth in reported Earnings per Share
during the performance period measured relative to the same metric for Zions
Bancorporation peer companies during the same time period


D)Compensation Committee discretion (20% Weight): The Committee may use this
award component to better align final payout values with performance
particularly, if not




--------------------------------------------------------------------------------

2018 – 2020 Value Sharing Plan
Page 3


exclusively, in circumstances where highly unusual events have an excessive
positive or negative impact on payouts.


6)
Other Administrative Provisions



1.
This is a discretionary Plan governed and interpreted by the Committee, whose
decisions shall be final. The intent of the Plan is to fairly reward
Participants for increasing shareholder value. If any adjustments need to be
made to allow this Plan to accomplish its purpose, the Committee in its sole
discretion can make those adjustments.



2.
The Committee may, at its sole discretion, alter the terms of the Plan at any
time during an Award Period.



3.
Participants will not vest in any benefits available under the Plan until any
payments hereunder are made after the conclusion of the Award Period.



4.
A Participant must be employed by the Company or one of its affiliates at the
time payment is made in order to receive a payout of Participant’s Unit award
and if Participant ceases to be so employed at any time Participant’s Unit award
shall automatically be forfeited and cancelled without consideration and without
further action by Participant; provided, however, that



(i)
In the event of Participant’s termination by the Company or an affiliate or
normal or early retirement, management or, if Participant is a member of the
Executive Management Committee (or “EMC”), the Committee shall have the
discretion to make a “Pro Rata Adjustment” to Participant’s Unit award, provided
further that notwithstanding the foregoing any such adjusted Unit award shall
automatically be forfeited and cancelled without consideration and without
further action by Participant immediately upon (x) Participant’s commencement
of, or agreement to commence, employment with or provision of services (whether
as a director, consultant or otherwise) to another company that is in the
financial services industry unless such employment or provision of services is
specifically approved by management or the Committee, as the case may be, (y)
Participant making any derogatory or damaging statements (verbally, in writing
or otherwise) about the Company or any of its affiliates, the management or the
board of directors of the Company or any affiliate, the products, services or
business condition of the Company or any affiliate in any public way to anyone
who could make those statements public or to customers of, vendors to or
counterparties of the Company or any affiliate, or (z) Participant violating any
duty of confidentiality owed to the Company or its affiliates under the policies
or procedures of the Company and its affiliates, including the Company’s
employee handbook, code of conduct and similar materials, or under federal or
state law, or Participant misappropriating or misusing any proprietary
information or assets of the Company and its affiliates, including intellectual
property rights; and



(ii)
In the event of Participant’s “Termination of Employment” by reason of
Participant’s death or “Disability”, a Pro Rata Adjustment shall be made to
Participant’s unit award.







--------------------------------------------------------------------------------

2018 – 2020 Value Sharing Plan
Page 4


In the event a Participant’s Unit award is subjected to a “Pro Rata Adjustment”,
Participant (or his/her estate) shall be entitled to receive a pro-rata
incentive payout of his or her Unit award at the conclusion of the Award Period.
This award will be based upon the Participant’s calculated award for the full
Award Period as approved by the Committee and will be prorated for the number of
full calendar quarters within the Award Period the Participant was engaged as an
officer of the Company or its affiliates prior to Termination of Employment in
the circumstances described above. For purposes of this Plan, the terms
“Termination of Employment,” “Retirement” and “Disability” shall have the
meanings assigned to them in the form of Standard Restricted Stock Unit Award
Agreement used by the Company in making annual equity awards to employees.


5.
The Company shall retain the right to withhold payment of incentives otherwise
earned under this Plan to any individual Participant or to all Participants as a
group in the event of a significant deterioration in the Company’s or the Bank’s
financial condition, if so required by regulatory authorities, or for any other
reason considered valid by the Board in its sole discretion including but not
limited to those set out in the Company’s Incentive Compensation Clawback Policy
as in effect at any time during or subsequent to the Award Period.



6.
The terms of this plan are subject to and limited by applicable law, including,
without limitation, the Sarbanes Oxley Act of 2002, the Dodd-Frank Act, and
regulations or guidance issued by the Board of Governors of the Federal Reserve
System or other regulatory agencies.



7.
Designation as a Participant in the Plan does not create a contract of
employment for any specified time, nor shall such act to alter or amend the
Company’s “at-will” policy of employment.



8.
In the event a Participant transfers within Zions Bancorporation during the
Award Period, management or, if Participant is a member of the EMC, the
Committee shall have the discretion to maintain such Participant’s full Unit
award under this plan, to divide and allocate such full award between Zions
entities with which Participant has been employed during the Award Period or to
transfer and allocate such award to a single other Zions entity with which
Participant has been employed during the Award Period (and to make corresponding
adjustments to Award Funds).



 
9.
In the event of a change in control of the Company (as defined in the Company’s
Change in Control Agreements), the Plan will be terminated and payments shall be
made in accordance with the provisions of section 3 (b) of the Change in Control
Agreements, provided that the reference in Section 3(b) to “average annual
growth in Earnings per Share and the average Tangible Return on Equity” shall be
deemed to refer to the award determination methodology set forth in this plan.



10.
This document is intended to provide a guideline for the creation and
distribution of incentive compensation. Nothing herein creates a contractual
obligation binding on the Board or the Committee, and no Participant shall have
any legal rights with respect to an Award until such Award is distributed.









--------------------------------------------------------------------------------

2018 – 2020 Value Sharing Plan
Page 5


APPENDIX I


The VSP Scorecard detailed below will be used to determine per unit values for
2018, 2019 and 2020. The final award value will be the simple average of the per
unit award values for 2018, 2019 and 2020.
Adjusted Return on Tangible Assets
Metric Weight
Rank v. Peers
Payouts ($/unit)
20%
Max - 100th %ile
$1.20
80th %ile
$0.96
60th %ile
$0.73
50th %ile
$0.60
40th %ile
$0.375
30th %ile
$0.15
Below Threshold
$0.00

EPS Growth
Metric Weight
Rank v. Peers
Payouts ($/unit)
20%
Max - 100th %ile
$1.20
80th %ile
$0.96
60th %ile
$0.73
50th %ile
$0.60
40th %ile
$0.375
30th %ile
$0.15
Below Threshold
$0.00

Adjusted PPNR
Metric Weight
Rank v. Peers
Payouts ($/unit)
40%
Max - 100th %ile
$1.20
80th %ile
$0.96
60th %ile
$0.73
50th %ile
$0.60
40th %ile
$0.48
30th %ile
$0.24
Below Threshold
$0.00

Adjusted Return on Tangible Assets
Metric Weight
Rating
Payouts ($/unit)
20%
Max + Adjustment
$1.20
 
 
"Par" / Expected
$0.60
 
 
Max Neg Adjusted
$0.00



Note: For ranking and results falling between the performance and reward
breakpoints, payout values will be interpolated.


